Citation Nr: 0829925	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-14 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for Hepatitis C. 

2.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for chondromalacia of bilateral knees.

3.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for neck strain.

4.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for sexually transmitted diseases (STDs). 

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen a previously denied claims of entitlement to 
service connection for Hepatitis C, chondromalacia of 
bilateral knees, neck strain, and STDs, for failure to submit 
new and material evidence.  The RO also denied entitlement to 
service connection for PTSD. 

In July 2008, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

As a final preliminary matter, in a February 2006 statement, 
the veteran filed a claim for entitlement to service 
connection for a back disability.  This matter is referred to 
the RO for appropriate action.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In an April 2002 rating decision, the RO denied the 
veteran's claims for service connection for Hepatitis C, 
chondromalacia of bilateral knees, neck strain, and STDs; 
although notified of the denials, the veteran did not 
initiate an appeal.

3.  None of the new evidence associated with the claims file 
since the April 2002 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for Hepatitis C, or raises a reasonable 
possibility of substantiating the claim for service 
connection for Hepatitis C.

4.  None of the new evidence associated with the claims file 
since the April 2002 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for chondromalacia of bilateral knees, or 
raises a reasonable possibility of substantiating the claim 
for service connection for chondromalacia of bilateral knees.

5.  None of the new evidence associated with the claims file 
since the April 2002 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for neck strain, or raises a reasonable 
possibility of substantiating the claim for service 
connection for neck strain.

6.  None of the new evidence associated with the claims file 
since the April 2002 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for STDs, or raises a reasonable 
possibility of substantiating the claim for service 
connection for STDs.


CONCLUSIONS OF LAW

1.  The April 2002 RO rating decision that denied the 
veteran's claims for service connection for Hepatitis C, 
chondromalacia of bilateral knees, neck strain, and STDs is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the RO's April 2002 denial is 
not new and material, the criteria for reopening the 
veteran's claim for service connection for Hepatitis C are 
not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3.  As evidence received since the RO's April 2002 denial is 
not new and material, the criteria for reopening the 
veteran's claim for service connection for chondromalacia of 
bilateral knees are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

4.  As evidence received since the RO's April 2002 denial is 
not new and material, the criteria for reopening the 
veteran's claim for service connection for neck strain are 
not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

5.  As evidence received since the RO's April 2002 denial is 
not new and material, the criteria for reopening the 
veteran's claim for service connection for STDs are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's petition to reopen his claims for 
service connection was received in June 2003.  Thereafter, he 
was notified of the provisions of the VCAA by the RO in 
correspondence dated in August 2003 and May 2005.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims, identified the veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in March 2007.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in February 
2008.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

A review of the May 2005 VCAA notice letter shows the RO 
identified the basis for the denials in the prior decision 
and provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denials.  The Board finds the notice 
requirements pertinent to the issues on appeal addressed in 
this decision have been met.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, 
private treatment records, and all relevant VA treatment 
records pertaining to his claimed disabilities have been 
obtained and associated with his claims file.  Furthermore, 
he has not identified any additional, relevant evidence that 
has not otherwise been requested or obtained.  The veteran 
has been notified of the evidence and information necessary 
to substantiate his claims, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims.

New and Material Evidence

In June 2001, the veteran filed claims for service connection 
for Hepatitis C, chondromalacia of bilateral knees, neck 
strain, and STDs.  In an April 2002 rating decision, the RO 
denied service connection for Hepatitis C, chondromalacia of 
bilateral knees, neck strain, and STDs.  Evidence of record 
included statements from the veteran; private treatment 
notes; and VA inpatient and outpatient treatment notes dated 
from May to September 2001.  

A June 1989 private treatment note from Cascade Rehab 
reflected findings of multiple cervical and thoracic 
subluxations resulting in cervicalgia and radiculitis.  It 
was noted that the veteran was a maintenance worker at an 
apartment complex when he was injured. 

An October 2001 private treatment note from Community Health 
Center noted a history of chronic neck pain, right knee pain 
with instability, and chronic Hepatitis C.  In an October 
2001 private psychiatric evaluation report, R.S., Ph.D noted 
physical complaints of back, neck and knee pain.  Private 
treatment notes dated in October 1992 from Inland Medical 
Evaluations detailed treatment for cervical sprain and strain 
in August 1991 related to a job injury and worker's 
compensation claim.  Cervical spine X-ray findings dated in 
October 1992 revealed normal alignment with no degenerative 
changes.  

The RO also considered VA treatment notes dated from May to 
September 2001.  Findings of chronic neck pain with probable 
degenerative joint disease and muscle spasm as well as knee 
pain due to chondromalacia patellae were noted in a June 2001 
VA treatment record.  VA treatment records show that the 
veteran was admitted to a Substance Abuse Residential 
Rehabilitation Treatment Program (SARRTP) in June 2001.  In a 
June 2001 history and physical report for that program, the 
examiner listed diagnostic impressions including hepatitis C 
and chronic recurrent pain of the knees and neck.  The 
veteran reported in-service intravenous drug use in an August 
2001 VA treatment record.  

In the April 2002 rating decision, the RO denied the 
veteran's claims, noting that while there was a current 
diagnosis of Hepatitis C, there was no evidence of risk 
factors which may link the disability to active military 
service.  It was further noted that while current medical 
evidence reflected findings of bilateral knee chondromalacia 
and neck strain, there was no evidence showing continuity of 
neck and knee symptoms since service or that these current 
disabilities were related to service.  Finally, the RO 
indicated that there was no medical evidence of record 
showing treatment for an STD. 

Although notified of the April 2002 denial, the veteran did 
not initiate an appeal of these determinations.  As such, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The veteran attempted to reopen his claims for service 
connection for Hepatitis C, chondromalacia of bilateral 
knees, neck strain, and STDs in June 2003.  This appeal 
arises from the RO's April 2004 rating decision that reopened 
the veteran's claims and denied entitlement to service 
connection for Hepatitis C, chondromalacia of bilateral 
knees, neck strain, and STDs on the basis that medical 
evidence does not show that these conditions were incurred in 
or aggravated by service.

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the April 2002 RO rating decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Evidence added to the claims file since the April 2002 denial 
includes service treatment records; service personnel 
records; additional statements from the veteran; VA treatment 
records dated from 2001 to 2007; private treatment records; a 
February 2004 VA examination report; an undated lay statement 
from a friend and fellow serviceman identified as R.C.W., and 
the July 2008 hearing transcript. 

Service treatment records, including a June 1968 service 
enlistment examination report and a June 1970 service 
separation examination report, do not reflect any complaints, 
treatment, or diagnoses of Hepatitis C, chondromalacia of 
bilateral knees, neck strain, or STDs.  His physical profile 
for all areas was "1" (An individual having a numerical 
designation of '1' under all factors is considered to possess 
a high level of medical fitness and, consequently is 
medically fit for any military assignment." 9-3(c)(1) Army 
Regulation 40-501, Change 35).  It was recommended that he be 
separated from service under Army Regulation 635-212 
(unfitness for duty).  In the Report of Medical History 
completed at the time of the separation physical examination, 
the veteran made no mention of injuries to the back, neck or 
knees, nor did he refer to treatment for STDs.  Associated 
with the veteran's service personnel records is a DD Form 
877, dated in March 1969, wherein it was indicated that the 
EM (enlisted man) had lost all of his health records. 

Service personnel records associated with the record in May 
2002 do not show that the veteran was under any medical 
profile restrictions but do reflect that he received a number 
of Article 15 disciplinary actions dated in February and May 
1970 for infractions including dereliction in performance of 
duties, speeding, leaving appointed place of duty, indecent 
assault on a female, and transporting an unauthorized 
Vietnamese female.  In an Article 15 disciplinary action 
dated in February 1970, it was noted that the veteran had 
failed to maintain control of his vehicle (a 5 ton tractor), 
which struck another vehicle in the rear.  In a June 1970 
report of psychiatric evaluation, the examiner noted misuse 
of drugs without addiction, existed prior to service, not in 
line of duty, and no misconduct.  An additional June 1970 
service personnel record indicated that the veteran was a 
habitual disciplinary offender and recommended for discharge 
for unsuitability.

VA treatment records dated from 2001 to 2007 were also 
associated with the record.  An April 2002 treatment note 
detailed a finding of Hepatitis C.  A past medical history of 
Hepatitis C and neck as well as knee pain was noted in an 
October 2003 VA treatment record.  The veteran had a follow 
up for chronic neck pain in March 2005.  

A February 2004 VA examination report discussed medical 
conditions that are unrelated to these claims on appeal.  A 
June 2006 private treatment record from Jefferson Healthcare 
detailed findings of unspecified backache and weakness in 
extremities. 

In multiple written statements of record as well as during 
his July 2008 hearing, the veteran reported that he went 
through the windshield as well as injured his knees and back 
during an in-service motor vehicle accident in February 1970.  
He indicated that he was put on medical profile for his neck 
and knees, was never allowed to drive again, and 
administratively discharged after his February 1970 accident.  
He further reported that he had contracted a STD during 
service and had in-service risk factors for Hepatitis C 
including unprotected sex with prostitutes and intravenous 
drug use. 

In undated lay statement, a friend and fellow serviceman 
identified as R.C.W. detailed that he had served near the 
veteran in Vietnam.  It was further noted the veteran had 
called him in early 1970 and described being in a motor 
vehicle accident that caused injury to his legs and back. 

The Board points out, initially, that the duplicate copies of 
VA treatment records dated from May 2001 to September 2001, 
are clearly not, by definition, new, inasmuch as these 
documents were considered in connection with the prior final 
denial.  The additionally received evidence is "new" in the 
sense that it was not previously before agency decision 
makers.  However, none of this evidence is "material" for 
purposes of reopening the claims for service connection for 
Hepatitis C, chondromalacia of bilateral knees, neck strain, 
and STDs.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the April 
2002 rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claims.  While new evidence of record 
shows that the veteran reported two medically recognized risk 
factors for Hepatitis C, it does not reflect any competent 
evidence relating the post-service diagnosis of hepatitis C 
to any established event in service, including the identified 
in-service risk factors of unprotected sex and intravenous 
drug use.  In addition, evidence added to the record clearly 
does not include competent evidence that the veteran's 
current claimed knee and neck disabilities were incurred in 
or aggravated by his active military service, which was the 
basis for the prior determinations.  New evidence of record 
also continues to be void of any medical findings showing 
treatment for an STD during or after active military service 
which was the basis for the prior denial of service 
connection for this matter.  

Statements from the veteran and a fellow serviceman reflect 
continued assertions that the veteran has current residuals 
of Hepatitis C, chondromalacia of bilateral knees, and neck 
strain incurred as a result of events during his active 
military service.  Aside from the fact that these assertions 
are, essentially, cumulative of such other assertions as were 
previously of record, the Board emphasizes that, as the 
veteran and his friend are laypersons without the appropriate 
medical training or expertise to render an opinion on a 
medical matter, neither is competent, on the basis of 
assertions, alone, to provide probative (i.e., persuasive) 
evidence on a medical matters--such as the etiology of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, where, as here, the claims turn on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claims for service 
connection for Hepatitis C, chondromalacia of bilateral 
knees, neck strain, and STDs has not been received.  As such, 
the requirements for reopening the claims are not met, and 
the April 2002 denials of the claims for service connection 
for Hepatitis C, chondromalacia of bilateral knees, neck 
strain, and STDs remain final.  As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claims, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received in order to 
reopen a claim for entitlement to service connection for 
Hepatitis C; the appeal is denied. 

New and material evidence has not been received in order to 
reopen a claim for entitlement to service connection for 
chondromalacia of bilateral knees; the appeal is denied.
 
New and material evidence has not been received in order to 
reopen a claim for entitlement to service connection for neck 
strain; the appeal is denied.

New and material evidence has not been received in order to 
reopen a claim for entitlement to service connection for 
STDs; the appeal is denied. 


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this matter.

The veteran contends that he currently suffers from PTSD, as 
a result of events during his active military service.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2007).  

The veteran's service personnel records reflect that he 
served in the United States Army from June 1968 to July 1970, 
served in the Republic of Vietnam from December 1969 to July 
1970, and had a military occupational specialty (MOS) listed 
as mechanic.  According to his personnel records, the veteran 
was found to be a habitual disciplinary offender with 
problems including assaulting a Vietnamese civilian, 
transporting an unauthorized female, being absent from his 
duty station, dereliction in performance of duties, and 
speeding.  A June 1970 report of psychiatric evaluation as 
well as the June 1970 service separation examination report 
listed a diagnosis of passive dependency, dependent type, 
chronic-severe.  

In the present case, the veteran's military records do not 
indicate that he can be classified a combat veteran under 38 
U.S.C.A. § 1154(b) (West 2002).  Consequently, the record 
must contain credible supporting evidence that an in-service 
stressor occurred.

The veteran has alleged stressors in service that caused his 
current PTSD in multiple stressor statements as well as in 
his July 2008 hearing testimony.  The veteran has continually 
indicated that he was involved in a motor vehicle accident in 
February 1970 when his tractor vehicle struck another vehicle 
during a convoy, throwing him through the windshield and 
injuring servicemen in the other vehicle.  The veteran has 
also alleged that he witnessed a helicopter crash as well as 
received rocket fire when moving in that convoy from Long 
Binh through An Khe to an area identified as "fire base".  

Service personnel records reflect that the veteran was 
subject to disciplinary action in February 1970 after he did 
not maintain control of his vehicle (a 5 ton tractor), which 
struck another vehicle in the rear on February 15, 1970.  
Service treatment notes do not reflect any treatment for 
injuries after a motor vehicle accident.  The RO's efforts to 
obtain additional information about the alleged February 1970 
accident were unsuccessful, as the U.S. Army Combat Readiness 
Center indicated that the Army did not track ground accidents 
until 1973.  However, the veteran's claimed in-service 
stressors were not submitted to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for information that 
might corroborate them.  The Board notes that further efforts 
consistent with the VA's duty to assist obligation are found 
to be necessary in order to assist the veteran in obtaining 
verification of the claimed in-service stressors leading to 
the onset of his claimed PTSD disability.  The veteran has 
provided his unit information as well as specific dates for 
his claimed stressors.  Consequently, the AMC/RO should 
request that JSRRC research the three month period from 
January 1970 to March 1970 specified by veteran during his 
assignment for verification of the reported helicopter crash, 
tractor collision with any reported casualties, and rocket 
fire.

Attention is called to VA Training Letter TL-07-02, 
(Resources for Research of Posttraumatic Stress Disorder 
(PTSD) Stressors and the TL07-02 Enclosures: Verification of 
In-Service Stressors Using Available Resources and Appendix A 
(Identification of Basic Information PTSD Stressor 
Corroboration Research), dated March 7, 2007. Effective 
August 9, 2007, a stressor verification site was also added 
to VA's "Rating Job Aids" webpage.  Development should be 
undertaken pursuant to instructions provided in the training 
letter.

VA and private treatment records dated from 2001 to 2007 
reflect that the veteran exhibited some PTSD symptoms and 
list multiple diagnoses of PTSD.  In a February 2004 VA 
examination report, a VA psychologist did not list a 
diagnosis of PTSD but noted that while the veteran was 
exposed to combat in Vietnam, he veteran did not cite 
specific egregious situations, which may be forerunners to 
subsequent PTSD.  Upon remand, if an in-service stressor is 
verified, the veteran should be afforded a VA examination to 
assess whether he has PTSD due to any verified in-service 
stressor.

The AMC/RO should also obtain and associate with the claims 
file all outstanding VA records.  The claims file reflects 
that the veteran has received medical treatment from the VA 
Medical Center (VAMC) in Walla Walla, Washington; however, as 
the claims file only includes records from that provider 
dated up to November 2006, any additional records from that 
facility should be obtained.  In addition, the veteran has 
repeatedly alleged that he received psychiatric treatment at 
the VAMC in American Lake, Washington during in the 1970s.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Information in the record also reflects that the veteran has 
received private psychiatric treatment from Eastman State 
Hospital during the 1970s as well as Western State Hospital 
from 1972 to 1974.  Treatment records from these providers 
should also be obtained.  As final matter, the Board notes 
that the veteran underwent a name change in January 1992.  
Searches for requested records should be conducted using both 
his past and present name.  

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1. The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
PTSD disability. Of particular interest 
are any private treatment records from 
Eastern State Hospital and Western State 
Hospital.  Also of particular interest are 
any outstanding VA records of evaluation 
and/or inpatient or outpatient treatment 
of the veteran's claimed PTSD disability 
from the American Lake VAMC, for the 
period from 1970 to 1980 and from the 
Walla Walla VAMC for the period from 
November 2006 to the present.  After the 
veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  Additional development regarding the 
claimed in-service stressors should be 
undertaken pursuant to VA Training Letter 
07-02, as well as employing the stressor 
verification site added to VA's "Rating 
Job Aids" webpage on August 9, 2007.  
Thereafter, if further development is 
required, this REMAND, copies of the 
veteran's DD Form 214, service personnel 
records, and any stressor statement 
submitted, should be sent by the AMC/RO to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Research of Unit 
Records (USASCRUR)).  JSRRC should be 
requested to make an attempt to verify 
whether there is any documented 
information in unit records of the claimed 
tractor accident and any resulting 
casualties, rocket fire, and helicopter 
accident for the time period from January 
1970 to March 1970, as specified.  If 
unable to provide such information, JSSRC 
should be asked to identify the agency or 
department that may provide such 
information and follow-up inquiries should 
be conducted accordingly.

3.  Following receipt of additional data 
from the National Personnel Record Center 
(NPRC), JSRRC, and/or any additional 
source, as well as the completion of any 
additional development suggested by the 
any of the aforementioned organizations, 
the RO must prepare a report detailing the 
nature of any in-service stressful 
event(s), verified by the data on file.  
The report and/or determination relating 
to each of the foregoing must then be 
added to the claims file.

4.  Thereafter, and only if one or more 
in-service stressors that has been 
verified, the veteran is to be afforded a 
VA medical examination by a physician in 
the specialty of psychiatry.  The purpose 
of such examination is to ascertain the 
nature and etiology of the veteran's 
claimed PTSD.  The veteran's claims folder 
in its entirety is to be furnished to the 
psychiatrist for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history (including 
pre-service education, legal problems, and 
drug/alcohol abuse) and current 
complaints, as well as a comprehensive 
mental status evaluation.  Any indicated 
diagnostic studies, including 
psychological testing, must also be 
accomplished if deemed warranted by the 
psychiatrist.  All established psychiatric 
diagnoses are then to be fully set forth.

It is requested that the psychiatrist 
offer an opinion, with full supporting 
rationale, as to whether the veteran has 
PTSD meeting the criteria of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994), and, if so, whether it is 
at least as likely as not that the 
veteran's PTSD is the result of any 
verified in-service event(s).  Such 
discussion must include the examiner's 
opinion as to the presence or absence of 
linkage between current symptoms of the 
veteran and any verified stressor(s).  For 
each identified current psychiatric 
disorder other than PTSD (if any), the 
psychiatrist should also offer an opinion, 
with full supporting rationale, as to 
whether is it at least as likely as not 
that the disorder developed in service or 
is otherwise causally related to service.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


